DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ---ELECTRICAL CONNECTION SOCKET CONNECTING A CIRCUIT BOARD AND AN INTEGRATED CIRCUIT PACKAGE--.
The disclosure is objected to because of the following informalities: On page 1 in line 10, the word “IC” should read --integrated circuit (IC)--.  Also on page 1 in line 10, the word “PCB” should read --printed circuit board (PCB)--.  
Appropriate correction is required.
Claim Objections
Claims 1-11 objected to because of the following informalities:  In claims 1-11, there should be a period after the claim numbers of each claim.  In claim 1 line 4, the phrase “being to be” should read --to be--.  In claim 1 line 5, the phrase “being to be” should read --to be--.  In claim 11 line 2, the phrase “IC” should read --integrated circuit (IC)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear where the ground connection portion is located, whether it is the inner surface of the first through hole, another pin, or somewhere else.  For prior art analysis, any of these will be considered to meet this limitation.  Claims 2-11 include all the limitations of claim 1 and are rejected for the same reasons.
With regard to claim 4, it is unclear if the ground pin is the part of the ground connection portion or is a separate component.  For prior art analysis, either of these will be considered to meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoi et al. (JP2009129877A).
With regard to claim 1, Itoi teaches, as shown in figures 1-3 and taught in the Abstract: “An electrical connection socket 1 that relays an electric signal between a circuit substrate and an electric component, the electrical connection socket 1 comprising: a metal housing (11 and 12) including a first through hole 13 passing between an upper surface (top surface of 11 in figure 1) and a lower surface (lower surface of 12 in figure 1) of the metal housing, the electric component being to be disposed on a side of the upper surface, the circuit substrate being to be disposed on a side of the lower surface; and a signal pin 21 inserted into the first through hole 13 to constitute a coaxial line together with an inner wall surface (inner surface of 13 in figure 1) of the first through hole 13, the signal pin 21 including a first end (where 21c is located in figure 1) to be electrically connected to a signal-path-use first pad electrode of the circuit substrate and a second end (Where 21a is located in figure 1) to be electrically connected to a signal-path-use first terminal of the electric component, wherein the metal housing includes a ground connection portion (12a and 22c) on the lower surface, the ground connection portion being configured to come into contact with a ground-use second pad electrode formed on the circuit substrate and ground the metal housing”.

With regard to claim 2, Itoi teaches: “The electrical connection socket according to claim 1”, as shown above.


With regard to claim 3, Itoi teaches: “The electrical connection socket according to claim 2”, as shown above.
Itoi also teaches, as shown in figure 1-3: “wherein the ground connection portion 12a supports the metal housing from below to form an air gap between the lower surface of the metal housing and an upper surface of the circuit substrate”.

With regard to claim 4, Itoi teaches: “The electrical connection socket according to claim 1”, as shown above.
Itoi also teaches, as shown in figures 1-3: “further comprising a 18ground pin 22 inserted into a second through hole 14 passing between the upper surface and the lower surface of the metal housing, the ground pin 22 including a first end 22c to be electrically connected to the second pad electrode of the circuit substrate and a second end 22a to be electrically connected to a ground-use second terminal of the electric component”.

With regard to claim 7, Itoi teaches: “The electrical connection socket according to claim 4, as shown above.
Itoi also teaches, as shown in figures 1-3: “wherein the ground pin 22 is disposed to be electrically connected to an inner wall surface (inner surface of 14 figure 2) of the second through hole 14”.

With regard to claim 8, Itoi teaches: “The electrical connection socket according to claim 7”, as shown above.
Itoi also teaches, as shown in figures 1-2: “wherein the ground pin 22 and the inner wall of the second through hole 14 are not in contact with each other in a lower-side region 22c in the second through hole 14 and are in contact with each other in an upper-side region 22b in the second through hole 14”.

With regard to claim 9, Itoi teaches: “The electrical connection socket according to claim 1”, as shown above.
Itoi also teaches, as shown in figures 1-3 and taught on page 3 lines 36-38 of the translation: “wherein 19the signal pin 21 is inserted into the first through hole 13 such that an outer circumferential surface of the signal pin 21 is away from the inner wall surface of the first through hole 13”.

With regard to claim 10, Itoi teaches: “The electrical connection socket according to claim 1”, as shown above.
Itoi also teaches, as shown in figures 1-3 and taught on page 3 lines 31-35 of the translation: “wherein the signal pin 21 is configured to include a pin barrel 21b fixed in the first through hole 13, and first 21a and second 21c plungers coupled to the pin barrel 21b at an upper end portion and a lower end portion of the pin barrel 21b, respectively, so as to be slidable in an up-down direction with respect to the pin barrel 21b”.

With regard to claim 11, Itoi teaches: “The electrical connection socket according to claim 1”, as shown above.
Itoi also teaches, as taught on page 1 lines 14-35: “wherein the electric component is an IC package”, the IC package being described therein as a surface mount electronic component with a grid array (LGA or BGA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (JP2009129877A).
With regard to claim 5, Itoi teaches: “The electrical connection socket according to claim 4”, as shown above.
In re Japikse, 86 USPQ 70.

With regard to claim 6, Itoi teaches: “The electrical connection socket according to claim 5”, as shown above.
Itoi does not teach: “wherein a plurality of the second through holes are disposed in the metal housing; and a plurality of the ground connection portions are individually disposed at a periphery of each of the plurality of the second through holes at the lower surface of the metal housing”.  However, this is a mere duplication of the parts of Itoi as modified above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the second through holes and ground connection portions in order to be able to connect an electric component with more than one ground pin to the circuit Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831